Title: To Alexander Hamilton from Hugh Seton, 2 February 1785
From: Seton, Hugh
To: Hamilton, Alexander



Dr. Sir
London 2d. Febry. 1785

I only trouble you with these few Lines to mention the Earnest Wish I have to hear of your Receipt of mine of 1st. August inclosing all Mr. Wilkes’s Acceptances &c as I am uneasy least they have miscarried & yet Mrs. Laurence of this Place who took the Charge of Sending them out to you tells Me that the Vessell arrived Safe; Present my best respects to Mr Maxwell to whom you recommended Me, I Should have wrote to him but troubled you with this as the Papers were originally Sent you: I also wrote you a few Lines the 8th of this Month. I am ever with very Particular Respect Dr Sir Your most faithfull hum ser
Hugh Seton
